Exhibit 10.1

8x8, Inc.
2006 Stock Option Agreement

1.

Grant of Option. 8x8, Inc., a Delaware corporation (the "Company"), hereby
grants to the Optionee (the "Optionee") named in the Notice of Grant (the
"Notice of Grant"), an option (the "Option") to purchase a total number of
shares of common stock of the Company, par value $0.001 per share (the "Shares")
set forth in the Notice of Grant, at the exercise price per share set forth in
the Notice of Grant (the "Exercise Price") subject to the terms, definitions and
provisions of the 2006 Stock Option Plan (the "Plan") adopted by the Company,
which is incorporated in this Stock Option Agreement (this "Agreement"). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement. The Option has been granted as an incentive
to the Optionee's continued employment or other association with the Company,
and in all respects subject to such continued employment or other association
and all other terms and conditions of this Agreement. By accepting the Option,
the Optionee is agreeing to be bound by all of the terms of this Agreement with
respect to such Option grant. The Optionee confirms and acknowledges that the
Optionee has received and reviewed a copy of the Plan.



If designated an Incentive Stock Option, the Option is intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code.

2.

Exercise of Option. The Option shall be exercisable during its term in
accordance with the Exercise Schedule set out in the Notice of Grant and with
the provisions of Sections 6, 7, and 9 of the Plan as follows:



(i) Right to Exercise.

(a) Unless otherwise stated in the Notice of Grant, the Option shall vest and
become exercisable with respect to one-fourth of the Shares at the first
anniversary of the Grant Date (set forth in the Notice of Grant) and as to one
thirty-sixth of the remaining Shares subject to the Option at the end of each
successive month thereafter until all of the Shares subject to the Option have
vested, subject to the Optionee's continuing status as an Employee.

(b) In the event of the Optionee's death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 6, 7 and 8
below, subject to the limitation contained in Subsection 2(i)(c).

(c) In no event may the Option be exercised after the date of expiration of the
term of the Option as set forth in the Notice of Grant.

(d) No fraction of a Share shall be purchasable or deliverable upon exercise,
but in the event any adjustment hereunder of the number of Shares covered by the
Option shall cause such number to include a fraction of a Share, such number of
Shares shall be adjusted to the nearest smaller whole number of Shares.

(ii) Method of Exercise. In order to exercise any portion of the Option which
has vested, the Optionee shall notify the Company in writing of the election to
exercise the Option ("Notice of Exercise"), in the form attached hereto as
Exhibit A, which Notice of Exercise shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as to the holder's investment
intent with respect to such shares of Stock as may be required by the Company
pursuant to the provisions of the Plan. Such Notice of Exercise shall be signed
by the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The Notice of Exercise shall be accompanied by payment
of the Exercise Price. The Option shall be deemed to be exercised upon receipt
of the Company of such Notice of Exercise accompanied by the Exercise Price.

No shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes, the Shares shall be
considered transferred to the Optionee on the date on which the Option is
exercised with respect to such shares. The certificate or certificates
representing Shares as to which the Option has been exercised shall be
registered in the name of the Optionee.

3.

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or in combination thereof, at the election of the Optionee:



(i) cash; or

(ii) check.

In accordance with Section 6.3(a) of the Plan, the Optionee may elect to pay the
exercise price by authorizing a third party to sell Shares subject to the Option
and remit to the Company a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise.

4.

Adjustments Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of Shares covered by the Option, and
the per share exercise price of the Option, shall be proportionately adjusted
for certain corporate actions in accordance with and pursuant to Section 4.2 of
the Plan. Such adjustments shall be made by the Committee, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares of Stock subject to the Option.



5.

Restrictions on Exercise. The Option may only be exercised with respect to any
portion hereof which has vested in accordance with Section 2(i)(a) above. The
Option may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation.. Furthermore, the method and manner of payment of the
Exercise Price will be subject to the rules under Part 221 of Title 12 of the
Code of Federal Regulations as promulgated by the Federal Reserve Board if such
rules apply to the Company at the date of exercise. As a condition to the
exercise of the Option, the Company may require the Optionee to make any
representation and warranty to the Company at the time of exercise of the Option
as in the opinion of legal counsel for the Company may be required by any
applicable or regulation, including the execution and delivery of an appropriate
representation statement. Accordingly, the stock certificate(s) for the Shares
issued upon exercise of the Option may bear appropriate legends restricting
transfer.



6.

Termination of Relationship. In the event of termination of the Optionee's
consulting relationship or continuous status as an Employee, the Optionee may,
to the extent otherwise so entitled at the date of such termination (the
"Termination Date"), exercise the Option during the Termination Period set out
in the Notice of Grant. To the extent that the Optionee was not entitled to
exercise the Option at the date of such termination, or if the Optionee does not
exercise the Option within the time specified herein, the Option shall
terminate.



7.

Disability of the Optionee. Notwithstanding the provisions of Section 6 above,
in the event of termination of the Optionee's continuous status as an Employee
as a result of total and permanent disability, the vested portion of the Option
may be exercised in accordance with the provisions of Section 6.4(i) of the
Plan.



8. Death of the Optionee

. In the event of the death of the Optionee, the vested portion of the Option
may be exercised in accordance with the provisions of Section 6.4(ii) of the
Plan.



9. Non-Transferability of Option

. The Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.



10. Term of Option

. The Option may not be exercised more than ten (10) years from the Grant Date
set forth in the Notice of Grant. The Option may be exercised only within the
terms set out in the Notice of Grant, and may be exercised during such term only
in accordance with the Plan and the terms of this Agreement.



11.

Not Employment Contract. Nothing in this Agreement shall confer upon the
Optionee any right to continue in the employ of the Company or shall interfere
with or restrict in any way the rights of the Company, which are hereby
expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without cause, subject to the provisions of applicable law.



12. Income Tax Withholding

.



(a) The Optionee authorizes the Company to withhold in accordance with
applicable law from any compensation payable to him or her any taxes required to
be withheld by federal, state or local laws as a result of the exercise of the
Option.

(b) Any adverse consequences incurred by the Optionee with respect to the use of
shares of Stock to pay any part of the Exercise Price or of any tax in
connection with the exercise of an Option, including, without limitation, any
adverse tax consequences arising as a result of a disqualifying disposition
within the meaning of Section 422 of the Code shall be the sole responsibility
of the Optionee.

13. Adjustments in Acquisitions.

The Option will terminate in the event of a Change in Control if the Optionee
remains employed by the Company or one of its Affiliates as of the date of the
Change in Control, which means the closing date thereof, and the Option is not
assumed or replaced by Acquiror in accordance with the provisions of Section
9.1(b) of the Plan.

The Board may, upon a Change in Control, provide for acceleration of the
exercisability and vesting of any or all outstanding Options, or cancel any
Option outstanding in exchange for a payment, with respect to each such vested
share of Stock, in cash, stock of a party to the Change in Control or other
property in accordance with Sections 9.1(a) and (c) of the Plan.

THIS AGREEMENT is binding upon the parties and entered into effective as of the
date set forth in the Notice of Grant.

8x8, Inc.


a Delaware corporation.



 

 

By: ______________________________
     Dan Weirich
     Chief Financial Officer

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS AGREEMENT, NOR IN THE COMPANY'S STOCK OPTION PLAN WHICH IS INCORPORATED
HEREIN BY REFERENCE, SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE, IN ANY WAY,
WITH THE OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE THE OPTIONEE'S
EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.

The Optionee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that the Optionee is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions thereof. The Optionee has reviewed the Plan and the Option in
their entirety, has had an opportunity to obtain advice of counsel prior to
executing the Option and fully understands all provisions of the Option. The
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Plan.

___________________________________
Optionee (Print Name)
___________________________________
Optionee (Signature)
___________________________________
Address
___________________________________
City, State, Zip Code

___________________________________
Date

CONSENT OF SPOUSE/DOMESTIC PARTNER

I, the Optionee, hereby agree that my spouse's/domestic partner's interest in
the shares of Stock subject to said Option Agreement shall be irrevocably bound
by the Option Agreement's terms. I further agree that all community property
interests of mine and my spouse's or domestic partner's in such shares, if any,
shall similarly be bound by said Option Agreement and that such consent is
binding upon our executors, administrators, heirs and assigns. I represent and
warrant to the Company that I have the authority to bind my spouse/domestic
partner with respect to the Option and the Shares. I agree to execute and
deliver such documents as may be necessary to carry out the intent of said
Option Agreement and this consent.

___________________________________
Optionee (Print Name)
___________________________________
Optionee (Signature)
___________________________________
Address
___________________________________
City, State, Zip Code

___________________________________
Date




--------------------------------------------------------------------------------




EXHIBIT A

8x8, INC.

NOTICE OF EXERCISE OF STOCK OPTION

I __________________________ (print legibly) hereby elect to exercise the
following stock options(s) granted to me by 8x8, Inc. (the "Company") under its
2006 Stock Plan (the "Plan"). All shares being purchased are fully vested and
exercisable pursuant to Section 2 of the listed Option Agreement.

1. Shares at $ ______________ per share (Grant Date): _______________)

2. Shares at $ ______________ per share (Grant Date): _______________)

3. Shares at $ ______________ per share (Grant Date): _______________)

4. Shares at $ ______________ per share (Grant Date): _______________)

Cash

exercise in the amount of $ ______________



Shares purchased under the Plan should be issued to me as follows:

Name:

___________________________________



If you choose to include your spouse, you must designate below how you wish your
shares to be registered by checking the appropriate box. If we receive no
designation, the shares will be designated as Joint Tenants.



_________ Joint Tenants
_________ Tenants in Common

_________ Community Property
_________ Tenancy by Entirety



Verification by _________________________________ Stock Administration

Certificate to be delivered to (complete item 1 or 2 below)



1.     Employee       

Home Address: __________________________
                    __________________________






2.     (Insert Name of Second Broker)       
 
Contact Name & Number:

_______________________________
Acct #: ________________________
_______________________________



 

 

Signature:

_____________________________



Date:

________________________________



Social Security No.:

_____________________
                              [For Company Use Only]



As of the date set forth above, the above named person has the vested right to
exercise the number of shares set forth above.

Date: ____________________________________

___________________________________

Amount due Company: $ _________________

8x8, Inc. Stock Administration
3151 Jay Street
Santa Clara, California 95054
(408)727-1885




--------------------------------------------------------------------------------


